DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,818,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a device comprising:
a source/drain region in a substrate, the source/drain region having a first surface raised from a major surface of the substrate;
a spacer adjacent the source/drain region, the spacer having a beveled corner contacting the first surface of the source/drain region; and
a gate stack adjacent the spacer, the gate stack comprising:
a gate dielectric layer on the substrate, a second surface of the gate dielectric layer forming an acute angle with the major surface of the substrate, the spacer contacting the second surface of the gate dielectric layer; and
a gate electrode on the gate dielectric layer.

Claim 8 recites a device comprising:
a spacer on a substrate, the spacer having a first surface and a second surface, the first surface forming an obtuse angle with a major surface of the substrate, the second surface forming an acute angle with the major surface of the substrate;
a source/drain region adjacent the spacer, the source/drain region contacting the first surface of the spacer;
a gate stack adjacent the spacer, the gate stack comprising:
a gate dielectric layer on the substrate, the gate dielectric layer contacting the second surface of the spacer; and
a gate electrode on the gate dielectric layer.

Claim 14 recites a device comprising:
a gate stack on a substrate, the gate stack comprising:
a gate dielectric layer having a first width; and a gate electrode on the gate dielectric layer, the gate electrode having a second width,
the second width being greater than the first width; and
a spacer adjacent the gate stack, the spacer having a beveled portion and a skirting portion, the skirting portion disposed between the gate electrode and the substrate; and
a source/drain region adjacent the spacer, the source/drain region contacting the beveled portion of the spacer.

Applicant’s Terminal Disclaimer, approved on 12/27/2021, has overcome prior rejections based on double patenting in view of US Patent No. 10,818,794. 



A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-7, 9-13 and 15-20 depend on one of Claims 1, 8 or 14 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818